IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                          JANUARY 1999 SESSION
                                                          FILED
                                                             April 22, 1999

                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
DAVID HOLLIS SHARP,                )
                                   ) C.C.A. No. 02C01-9807-CR-00225
      Appellant,                   )
                                   ) Shelby County
V.                                 )
                                   ) Honorable James C. Beasley, Jr., Judge
                                   )
STATE OF TENNESSEE,                ) (Post-Conviction)
                                   )
      Appellee.                    )




FOR THE APPELLANT:                    FOR THE APPELLEE:

DAVID HOLLIS SHARP, Pro Se            JOHN KNOX WALKUP
Cold Creek Correctional Facility      Attorney General & Reporter
P.O. Box 1000
Henning, TN 38014-1000                CLINTON J. MORGAN
                                      Counsel for the State
                                      425 Fifth Avenue North
                                      Nashville, TN 37243-0493

                                      WILLIAM L. GIBBONS
                                      District Attorney General
                                      Criminal Justice Center
                                      201 Poplar Avenue
                                      Memphis, TN 38103




OPINION FILED: ___________________

AFFIRMED


JOHN EVERETT WILLIAMS,
Judge
                                      OPINION

       The petitioner, David Hollis Sharp, appeals from a judgment of the Shelby

County Criminal Court dismissing his petition for post-conviction relief. We

AFFIRM the judgment of the trial court.



       On June 6, 1979, the petitioner was convicted of three counts of first

degree burglary and two counts of first degree criminal sexual conduct.

This Court affirmed the petitioner’s conviction on direct appeal. See State v.

Sharp, 604 S.W.2d 886 (Tenn. Crim. App. 1980). The Tennessee Supreme

Court denied permission to appeal on July 28, 1980.



       On May 22, 1998, the petitioner filed a pro se petition for post-conviction

relief challenging his convictions of first degree criminal sexual conduct. The

petitioner alleges (1) that he was denied effective assistance of counsel at trial,

(2) that criminal sexual conduct was not a “substantive criminal offense”

proscribed by the Tennessee Code, (3) that the trial court erred in failing to

instruct the jury as to lesser included offenses, and (4) that the indictments were

defective for failing to allege the requisite mens rea.



       Finding the petition barred by the statute of limitation, the trial court

dismissed the petition without an evidentiary hearing. See Donehue v. State,

963 S.W.2d 766, 767-68 (Tenn. Crim. App. 1997) (A trial court may dismiss a

petition for post-conviction relief filed after the applicable statute of limitations

without an evidentiary hearing.).



       The evidence does not preponderate against the findings of the trial court,

and we find no error of law mandating reversal. Therefore, pursuant to Rule 20

of the Court of Criminal Appeals, we AFFIRM the judgment of the trial court.




                                           -2-
                                      _____________________________
                                      JOHN EVERETT W ILLIAMS, Judge




CONCUR:




_____________________________
DAVID G. HAYES, Judge




_____________________________
JOE G. RILEY, Judge




                                -3-